Barclay, J.
— The suit is to open for fraud a final settlement of defendant as guardian of plaintiff and to secure a credit for rents and profits of certain lands of plaintiff of which defendant had possession while guardian.
It appeared, among other things, at the trial, that plaintiff had previously brought an action in ejectment *567against defendant for the same lands and recovered a judgment therefor together with damages for rents and profits from the time plaintiff became of age to the date of that judgment. It was further shown that after the plaintiff’s.recovery in ejectment in 1885 he and his father, the defendant, had a “settlement” by which defendant paid $2,000 and received a conveyance of plaintiff’s interest in the land, in which, however, it was agreed that plaintiff should upon defendant’s death share equally with defendant’s other children then living in the lands conveyed. At this settlement plaintiff gave defendant a receipt ( since lost) the terms of which are disputed. Defendant and another witness assert that it acknowledged payment of the money in full of all demands, while plaintiff testified that it was only in full settlement of a note.
The evidence on defendant’s part tends to show that the settlement was intended to embrace all matters of controversy between said parties. Plaintiff denies that such was its effect, but this record discloses no grounds for reversing the finding of the circuit court for defendant on that issue.
It is not the practice to reverse, on appeal, the findings of fact of the trial judge, who has had the advantage of seeing the witnesses and observing their demeanor, in causes of equitable cognizance, unless we are satisfied that the preponderance of the evidence is against his finding. The compromise “settlement” took place ( as indicated by the allegations of his petition ) after the discovery by plaintiff of his present claim for rents and profits of the same land, and long after he had reached full age. The parties were then dealing at arm’s length, after litigation between them, and no suggestion is made of any fraud in the settlement itself.
Where persons have voluntarily adjusted their existing differences by an accord, and satisfaction has been duly made, in conformity to its terms, the courts *568should not permit the subjects of difference to be reopened without some sufficient showing to invalidate the accord. In this instance ho such showing is offered, or even suggested.
Our conclusion on this branch of the case makes it unnecessary to consider other questions discussed in the briefs and leads to an affirmance of the judgment of the circuit court,
with the concurrence of all the judges of this division